                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

SURGICAL CENTER OF
SOUTHFIELD, L.L.C., d/b/a
Fountain View Surgery Center,                       Case No. 2:19-cv-11458
and ISPINE, P.L.L.C.,                               District Judge Gershwin A. Drain
                                                    Magistrate Judge Anthony P. Patti
             Plaintiffs,

v.

ALLSTATE PROPERTY
AND CASUALTY
INSURANCE COMPANY,

           Defendant.
___________________________________/

 ORDER GRANTING IN PART and DENYING IN PART DEFENDANT’S
    MOTION TO COMPEL DISCOVERY FROM ISPINE (ECF 22)


      A.    Introduction

      Plaintiffs filed this lawsuit, which alleges a violation of Michigan’s No-Fault

Act and seeks declaratory relief, against Defendant in Wayne County Circuit Court

on April 26, 2019. (ECF 1-2.) Among other things, Plaintiffs allege that they:

      . . . provided surgical services and surgical facility medical treatment
      to the insured [B. Slating] during a surgical procedure performed on
      February 28, 2019, for the injuries arising out of [an August 28, 2018]
      motor vehicle accident.

(ECF 1-3 at 4 ¶ 14.)
      Defendant removed the case to this Court on May 17, 2019. (ECF 1.) Each

of the parties is represented by counsel. (ECFs 3, 4, 11.)1 On July 31, 2019, Judge

Drain entered a stipulated confidentiality, protective, and clawback order. (ECF

9.) That same day, a stipulated order was entered, dismissing without prejudice the

“claims for medical services relating to Surgical Center of Southfield d/b/a

Fountain View Surgery” and further stating that:

      Plaintiff Surgical Center of Southfield d/b/a Fountain View Surgery Center
      and Allstate shall resolve their dispute regarding Surgical Center of
      Southfield d/b/a Fountain View Surgery Center’s fees related to patient
      Brian Slating through the case Surgical Center of Southfield, LLC d/b/a
      Fountain View Surgery Center (Brian Slating) v. Allstate Insurance
      Company, 19-cv-10991-PDB-APP (E.D. Mich.) and not in any other
      litigation, including the instant case and any suit filed by Brian Slating
      against Allstate.

(ECF No. 10, PageID.96-97.)2

      B.     Instant Motion

      Currently before the Court is Defendant’s motion to compel discovery from

ISpine (ECF 22), which concerns Plaintiff ISpine’s answers to Defendant’s


1
 These three parties are also parties to Allstate Insurance Company et al v.
Mercyland Health Services, PLLC et al, Case No. 2:18-cv-13336-PDB-DRG (E.D.
Mich.), which is based on alleged violations of 18 U.S.C. § 1962 of the Racketeer
Influenced and Corrupt Organizations (RICO) Act, although ISpine and Stefan
Pribil, M.D., were dismissed with prejudice on March 15, 2019.
2
  Surgical Center of Southfield, LLC d/b/a Fountain View Surgery Center (Brian
Slating) v. Allstate Insurance Company (Case No. 2:19-cv-10991-PDB-APP) was
recently closed, as the Court granted summary judgment to Defendant Allstate and
a motion for reconsideration was resolved by stipulation. (See ECF 13-16 therein.)
interrogatories (ECF 22-3) and Plaintiff ISpine’s answers to Defendant’s requests

for production of documents (ECF 22-4). Judge Drain referred this motion to me

for hearing and determination. On September 26, 2019, I entered a text-order,

which resulted in the Clerk’s Office striking the response and reply. (See ECFs 27-

29, 31-32.) Thus, other than the motion itself, I have only considered the

September 27, 2019 joint list of unresolved issues and the oral argument of

counsel. (ECF 33.)

      On October 2, 2019, I conducted a hearing, at which attorneys Jason

Hagelthorn and Andrew H. DeNinno appeared. (ECFs 24, 25.)

      C.    Order

      Having considered the motion papers and counsel’s oral argument, and in

harmony with my rulings and reasoning given from the bench, all of which are

incorporated herein by reference as though fully restated herein, Plaintiff’s motion

to compel (ECF 22) is GRANTED IN PART and DENIED IN PART, as

follows:

           As my online practice guidelines make clear, in responding to
            discovery requests, form or boilerplate objections shall not be
            used and, if used, may subject the party and/or its counsel to
            sanctions. Objections must be specific and state an adequate
            individualized basis. See, e.g., Wesley Corp. v. Zoom T.V.
            Products, LLC, No. 17-10021, 2018 WL 372700, at *4 (E.D.
            Mich. Jan. 11, 2018) (Cleland, J.). Therefore, I will not rule
            upon Plaintiff ISpine’s objections as stated, which in any event
            are boilerplate and rejected; instead, in order to prevent
            discovery abuses, I will perform the Court’s gatekeeping
    functions with respect to the scope and purpose of discovery,
    consistent with Fed. R. Civ. P. 1 (“Scope and Purpose”) and
    Fed. R. Civ. P. 26(b)(1) (“Scope in General.”).

   Defendant’s requests are too broad in time. For purposes of
    Fed. R. Civ. P. 26(b)(1), the “relevant period” is January 1,
    2019 (the month before the insured presented for treatment)
    through April 26, 2019 (the date the complaint was filed in
    Wayne County Circuit Court).

   ISpine’s answers to Defendant’s interrogatories, and any
    supplementation thereto, must be signed under oath by the
    person who makes them. Fed. R. Civ. P. 33(b)(3),(5).

   Assertions of privilege or protection must be made in
    accordance with Fed. R. Cv. P. 26(b)(5) (“Claiming Privilege
    or Protecting Trial-Preparation Materials.”), a.k.a., a privilege
    log.

   Plaintiff ISpine must comply with any representations it made
    within the joint list of unresolved issues (ECF 33) to update a
    given discovery response, i.e., Interrogatory Nos. 4, 9, 10, 11,
    12, 14, 16, 20 and Requests to Produce Nos. 4, 11, 14, 20, 21,
    22, 24, 27, 29, 30, 31. (ECF No. 33, PageID.668.)

   Plaintiff ISpine’s answer to Interrogatory 13 is unresponsive.
    Thus, ISpine shall update its answer to this discovery request.
    In so doing, ISpine will make very clear, as stated on the record
    by its counsel, that Becky Arceneaux with Atlantic Coast Brain
    and Spine was the person who documented the procedure and
    will explain how that documentation converted into the billing
    CPT codes.

   The information sought by Interrogatory 19 is relevant and
    discoverable in light of Defendant’s affirmative defenses (such
    as reasonableness [ECF 5]), and the protective order obviates
    the need for an in camera review. Thus, ISpine shall update its
    response to this discovery request. In so doing, ISpine may
    simply refer to responsive documents and provide them.
            Plaintiff ISpine need not supplement its response to Request to
             Produce No. 6, as solicitation information is outside the scope of a
             first-party no-fault claim. See Richardson v. Allstate Ins. Co., No.
             341439, 2019 WL 2273415, at *4 (Mich. Ct. App. May 28, 2019);
             Mich. Comp. Laws §§ 257.503, 750.410b.

            Plaintiff ISpine’s response to Request to Produce No. 10 is not
             completely responsive. Thus, ISpine shall update its response to this
             discovery request.

            As to Request to Produce No. 12, counsel shall confer, on or before
             October 9, 2019, to determine a search protocol (for up to 5 email
             accounts and up to 5 search terms), after which Plaintiff ISpine shall
             perform an additional search for communications and supplement its
             response.

            Plaintiff ISpine shall update its response to Request to Produce No.
             23, although it may just identify the responsive items (as opposed to
             actually producing the responsive documents)

            Plaintiff ISpine agrees to update its response to Request to Produce
             Nos. 32-33.

No later than Friday, October 18, 2019, Plaintiff shall comply with any of the

foregoing directions to supplement under oath. No other specific discovery items

required rulings from the Court in connection with the instant motion, as confirmed

on the record with counsel for all parties. Finally, there will be no award of costs

or fees to either party, neither having fully prevailed.

      IT IS SO ORDERED.

Dated: October 4, 2019                  s/Anthony P. Patti
                                        Anthony P. Patti
                                        UNITED STATES MAGISTRATE JUDGE
